102 F.3d 1118
6 A.D. Cases 206, 19 A.D.D. 905, 10Fla. L. Weekly Fed. C 653
Sue PRITCHARD, Plaintiff-Appellant,v.SOUTHERN COMPANY SERVICES, Don Welliver, and Jeff Prince,Defendants-Appellees.
No. 95-6312.
United States Court of Appeals, Eleventh Circuit.
Dec. 13, 1996.

Deborah A. Mattison, Birmingham, AL, for Plaintiff-Appellant.
John J. Coleman, III, Teresa G. Minor, Birmingham, AL, for Defendants-Appellees.
Appeal from the United States District Court for the Northern District of Alabama.
ON PETITION FOR REHEARING
(Opinion Aug. 28, 1996, 11th Cir., 1996, 92 F.3d 1130)
Before CARNES, Circuit Judge, and FAY and GIBSON*, Senior Circuit Judges.

ORDER:

1
Appellees' Petition for Rehearing is denied except as to a modification of the last paragraph of our opinion clarifying the status of the individual officers of Southern Company Services, Inc.  Part IV Conclusion is amended to read:

IV. CONCLUSION

2
We conclude that the District Court erred when it granted SCSI summary judgment under the ADA and the Rehabilitation Act.  We REVERSE that part of its decision.  We AFFIRM summary judgment in favor of SCSI as to the Title VII claim, and we also affirm summary judgment in favor of Don Welliver and Jeff Prince as to all claims.7



*
 Honorable John R. Gibson, Senior U.S. Circuit Judge for the Eighth Circuit, sitting by designation


7
 Pritchard's remedy for any discrimination she may have suffered on account of her alleged disability lies against her employer, not individual officers of her employer.  See Mason v. Stallings, 82 F.3d 1007, 1009 (11th Cir.1996)